This appeal is from a conviction for manslaughter in the District Court of Guadalupe County, with punishment at two years in the penitentiary.
We cannot consider the statement of facts and bills of exception in his case because filed too late. The trial term of the court below adjourned on May 22, 1925. Appellant was given, by an order of the court, ninety days in which to file his statement of facts and bills of exception. This is the limit allowed by law. Art. 845 Vernon's C. C. P.; Maxwell v. State, 153 S.W. Rep. 324; Romero v. State, 72 Tex.Crim. Rep.; Vickers v. State, 236 S.W. Rep. 483; Williams v. State, 237 S.W. Rep. 920. The trial court has no power to extend the time beyond ninety days. Robeson v. State, 260 S.W. Rep. 578. The bills of exception and statement of facts were filed on August 22, 1925, same being ninety-second day after the adjournment of the court. Ninety-one full days elapsed between the day of adjournment and the day of such filing. The indictment appearing regular, and the charge of the court seeming to adequately present the offense therein set forth and those included, the judgment must be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.